ABBATE, Judge
DECISION
The defendant Isabel M. T. Cepeda filed on August 12, 1976, a Motion to Dismiss the Second Charge of the information on the basis that Section 415 of the Penal Code of Guam and said charge thereon are unconstitutional, vague, and violative of defendant’s right to freedom of speech. The People opposed this motion by its memorandum of law filed on August 19th.
The Second Charge reads as follows:
*353In that the said Isabel M. T. Cepeda, on or about the 12th day of. July, 1975, in the Territory of Guam did maliciously and willfully disturb the peace and quiet of persons at the Celebrity Inn, by her loud or unusual noise, in violation of the Penal Code of Guam. (Emphasis added.)
This Court finds that the Second Charge is an unconstitutional infringement upon the defendant’s right of freedom of speech and, therefore, grants defendant’s motion dismissing said charge.
Submit order.